Title: From Thomas Jefferson to Tench Coxe, [on or before 8 February 1793]
From: Jefferson, Thomas
To: Coxe, Tench



[on or before 8 Feb. 1793]

Th: Jefferson presents his compliments to Mr. Coxe. He cannot find under what authority a Swedish built ship, for instance, bought by British subjects and navigated legally, can be employed between England and Sweden.—Is it that where the law uses the terms British, or British built ships, the former means any ships owned by British subjects? If so, a Swedish ship bought by a British subject may be employed not only between Engld. and Sweden, but Engld. and France or any other country.—The ascertainment of the fact that the vessels of other countries bought by British subjects, may be used in the trade with such other country, is necessary before Th:J. can make one of the statements proposed.
What indulgencies have we, our vessels, or commodities in Ireland which are not allowed in Engld.? A very material information.


P.S. On further examination I find that the stat. 14. Car. 2. c. 11. and 27. G. 3. c. 19. both declare that no ships shall be deemed British but such as are British built.

